Case 11-14074-LSS Doc 343 Filed 08/19/21 Page 1 of 2

FILED
ES fave 19 Cheshire Dr

2021 AUG 19 AM 8:59 Etobicoke, ON M9B2N7

Canada

CLERK
August 2, 2021 US BANKRUPTCY COUR:
TISTRICT OF DELAWART

The Honorable Judge Laurie Selber Silverstein
US Bankruptcy Court

824 North Market St., 6" Floor

Wilmington, Delaware 19801

Re: 1:2011-bk-14074 (deb)

Dear Judge Silverstein:

| am writing to you on behalf of my family who have been shareholders of Crystallex
International Corporation (“Crystallex”) since 2008. We would like to express our full support for
the Motion to Appoint Examiner and Independent Counsel for the Shareholders as filed by
Adelso Adrianza.

| have been following Adelso’s efforts from the outset and truly appreciate all the dedication and
shrewdness he has put forth in this legal battle to protect the interests of the Crystallex
shareholders. We believe that the US court system is the last jurisdiction where we can expect
any hope of challenging the failure of fiduciary duty by the Crystallex directors.

Thank you for giving the shareholders this opportunity to protect our interests.

Sincerely,

Jal

Przemyslaw Kosinski

 
From: BP. os(uck ji
13 Cricsiie Dv
Ejobico ke ON
MER DIWVL-
CANA BA-

 

Case 11-14074-LSS Doc 343 Filed 08/19/21 Pagegof 2

trainin oe.
R:476206.104200 ee
Destination: 19801 POST CAN ADA
Date Postage - Port
2821.08.02 14.50
ETOBICOKE ON MSA3LO 0.010 kg
1.00 CANADA
7004188] 0476206 © |.0104200
Tracked Packet - USA
Paquet repérable - E.-U,

Atia.

 

 

 

 

 

 

 

Do not cover chevron
Ne couvrez pas le chevron

ee

Clerles Office/Cacia H. Gilfiliaw Bats ms

US Bank ruptcy Cours

Z2uU North Marked S4. 6th Floor
ISAO

Wilin Lagan, Delaware
USA |

inghelyy

uldih

;
J

ill

 

 

eA es ad od |

USPS DELIVERY CONFIRMATION®™

MIM)

 

Tracked Packet - USA | Paquet repérable - E.-U.

ie4phage AUTEN gig fifi fiiasagglfigan

LM 162 403 206 CA

 

1. oe
